Citation Nr: 0921811	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right foot disorder, 
claimed as leg injury.


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active duty service from July 1956 to June 
1958.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for leg 
injury.


FINDINGS OF FACT

1.  The Veteran's 1/4 right leg length discrepancy clearly and 
unmistakably existed prior to active service.

2.  The preexisting right leg length discrepancy did not 
increase in severity during service and any in-service 
treatment was ameliorative in nature. 


CONCLUSION OF LAW

A right foot disorder, claimed as leg injury, was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1131, 1153 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. 3§159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran, dated December 2005 and April 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Turning to the duty to assist, the RO provided assistance to 
the Veteran as required by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances of 
this case.  In this regard, the Veteran's service medical 
records are unavailable.  However, the RO exhausted all 
efforts to obtain the Veteran's service treatment records 
through requests sent to the National Personnel Records 
Center (NPRC) in March 2006.  The NPRC responded in March 
2006 that the record was fire related and that there were no 
service treatment records.  The RO notified the Veteran of 
its efforts and the response from the custodian of records 
which stated that the records could not be provided, making 
the RO assume that the records were either lost, misplaced, 
or otherwise unable for review.  The RO allowed the Veteran 
10 more days to furnish any medical or lay evidence that the 
Veteran may have had in possession or was able to attain that 
would support his claim that the leg injury incurred in 
active service.  The RO also obtained the Veteran's private 
treatment records.

The Board also notes that the Veteran has not been afforded a 
VA examination in connection with his appeal.  In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  A medical examination is necessary when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence, which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

While the Veteran has current diagnoses of foot and leg 
disorders, as discussed below, there is no evidence that 
these disorders were related to service or that the 
preexisting disorder was aggravated during service.  Under 
these circumstances, the VA's duty to assist doctrine does 
not require that the Veteran be afforded a medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and the duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006).  The Board concludes that all available relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  Therefore, the 
Board finds that the duty to notify and the duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran filed a service connection claim for a leg 
injury, as indicated on the VA-Form 21-526 (Veteran's 
Application for Compensation and/or Pension) received in 
October 2005.  The Veteran later clarified that he did not 
sustain a leg injury during service, but rather contends that 
while on active duty it was discovered that one leg was 1/4 
inch shorter than the other and in order to solve this 
problem, the Army placed a built in instep into his boot.  
The Veteran contends that his walking/marching in the service 
aggravated this disorder.  

Applicable law provides that service connection will be 
granted if it is shown that a Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

VA law also provides that a Veteran is presumed to be in 
sound condition, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1132, 1137.  The 
presumption of soundness attaches only where there has been 
an induction examination during which the disability about 
which the Veteran later complains was not detected.  See 
Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b) (1).

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, then it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule will not be applicable.  Ortiz, 274 
F.3d at 1365.

In assessing the Veteran's service connection claim for right 
foot or leg disorder, the Board must first determine whether 
the Veteran has a current right foot disorder, claimed as leg 
injury, under VA regulations.  The Veteran supplied numerous 
private treatment records from May 2003 to September 2005, 
showing that he has a current right heel disability.  Private 
treatment records dated in May 2004, show diagnoses of right 
iliotibial band fasciitis and right hip osteoarthritis.  The 
record also shows that in May 2007, the Veteran was 
instructed by the Department of Veterans' Affairs Outpatient 
Clinic (VAOPC) in Oakland to obtain a custom shoe mold for 
flatfeet and osseous equinus.  Thus, a current disability of 
the legs and feet is shown.

The next issue is whether there is any evidence of any in 
service incurrence of a leg or foot disorder.  The record 
reflects that the NPRC has indicated that service treatment 
records pertaining to the Veteran, if in their possession, 
were likely destroyed in a fire at their storage facility in 
1973.  Where "service medical records are presumed destroyed 
. . . the BVA's [Board's] obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996). 

In this case, the Veteran's service treatment records were 
likely destroyed by fire.  However, the Veteran claims to 
have received medical treatment while in service,  as 
evidenced by statements made by the Veteran between April 
2006 and March 2008, which claim that the Veteran was 
diagnosed with having one leg longer than the other while in 
active service, and that his walking/marching while in active 
service aggravated the disorder.  The Board finds that the 
Veteran's statement that he was told that his right leg was 1/4 
inch shorter than the other while in service and that he 
received a lift in the right shoe is credible.  These 
statements and the fact that the Veteran stated that he 
sustained no injuries while in service are clear and 
unmistakable evidence that the leg length discrepancy existed 
before service.

Assuming that the Veteran still has the leg length 
discrepancy, this would be considered a congenital structural 
deformity, as the Veteran has not indicated any trauma to 
cause this disorder.  Congenital or developmental defects are 
not considered diseases or injuries for VA compensation 
purposes.  See 38 C.F.R. § 3.303(c), 4.9.  However, if the 
congenital or development defect was subject to superimposed 
injury or disease, the resultant disability might be service-
connected.  VAOPCPREC 82-90 (July 18, 1990).

In determining whether the Veteran had any superimposed 
injury or disease in service, the Veteran stated that he was 
treated by receiving a shoe lift for his right foot in 
service and that walking/marching probably aggravated his 
disorder.  However, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).  The shoe lift treatment 
was ameliorating and, therefore, not proof of aggravation.  
In addition, the Veteran did not seek treatment for any foot 
or leg problems until 2003, which was decades after his 
discharge.  In June 2003, a private treatment record shows 
that the Veteran complained of bilateral leg pain for at 
least several years.  The fact that the Veteran did not seek 
treatment until decades after service weighs heavily against 
any claim that he had a superimposed disease or injury in 
service.

While the medical evidence from May 2003 to May 2007 shows 
that the Veteran has current right foot and leg disorders, it 
does not show a link to any foot or leg problems and active 
service.  As noted, the first medical evidence of leg pain in 
the record is from 2003, decades after discharge.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  

The Veteran is clearly of the opinion that his preexisting 
right leg length discrepancy was aggravated or increased in 
severity during service.  However, lay assertions regarding 
medical matters such as an opinion of whether a disability is 
related to an injury or disease in service or increased in 
severity during service have no probative value because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Veteran is not licensed health care professional; therefore, 
his assertions are not competent medical evidence and do not 
prove a relationship between the Veteran's current leg injury 
and its manifestation during service or that his preexisting 
right leg disability was aggravated during service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claim of entitlement to service 
connection for right foot disorder, claimed as leg injury is 
not warranted.


ORDER

Service connection for right foot disorder, claimed as leg 
injury, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


